Exhibit 10.15 Name: No. of Restricted Shares: TWO RIVER BANCORP RESTRICTED STOCK AGREEMENT This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the day of , (the “Award Date”) between Two River Bancorp, a New Jersey corporation (the “Company”) and (the “Participant”). Capitalized terms used in this Agreement but not defined upon their first usage shall have the meanings ascribed to them in the Company’s 2007 Equity Incentive Plan, as it may be amended from time to time (the “Plan”). 1.
